Case 1:17-cv-04300-WFK-LB Document 94 Filed 12/13/18 Page 1 of 1 PageID #: 1130




                            DECLARATION OF SERVICE BY MAIL

                   I, Christopher D. Deluca, declare, pursuant to 28 U.S.C. 5 1746, under penalty of
   perjury that on December 13,2018, I served the Courtos Order Dated December 110 2018,
   Docket Entry No. 93 and a Notice of Deposition upon the following plaintiff pro se by
   depositing a copy of same, enclosed in a first class postpaid properly addressed wrapper, in a
   post office/official depository under the exclusive care and custody of the United States Postal
   Service, within the State of New York, as well as by email, directed to plaintiff at the addresses
   set forth below, being the addresses designated by plaintiff for that purpose:


          Angelo Nesimi, Plaintiff Pro Se
          65 Elmwood Park Drive
          Apt. I
          Staten Island, New York 10314

          angelo.n52485 @ grnail.com




   Dated: New York, New York
          December 13,2018




                                                       Christopher D. Deluca
                                                       Senior Counsel
                                                       Special Federal Litigation Division
